Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 Response to Amendment
	The amendment presents claims 1-7 and 14-18 as amended and claims 21-27 as added.  The amendment is sufficient in overcoming each ground of rejection previously indicated.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  “at least opening formed in each” should be “at least one opening formed in each.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 15 and 26-27 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 15, the recitation of “the positioning element(s)” renders the claim indefinite for lacking proper antecedent basis.  Here, it is assumed, for examination purposes, that the positioning element refers to the conductive guide pin recited in claim 1.
	Claim 26 depends from claim 1 and recites “wherein at least one of the first and second heating elements comprises a hole sized to receive the conductive guide pin.” Claim 1 recites, as amended, “wherein the heating elements are connected to one another by a conductive pin received in at least opening formed in each of the first and second heating elements.”  Claim 1, therefore, already establishes that the first and second heating elements include openings that receives the conductive guide pin.  Therefore, it is unclear if the “hole” recited in claim 26 refers to the “opening” recited in claim 1.  Figure 1 of the instant application depicts an embodiment in which guide pins 11a and 11b extend through holes 12a-d and 13a-d, respectively, in heating elements 9a-9d (see generally paragraph 0071, as published).  Paragraph 0027 of the instant application the “positioning elements (guiding elements or guiding pins, respectively) preferably run through the heating elements in the sense that the heating elements have corresponding breakthroughs (holes) which enclose the corresponding positioning element” and that the “breakthroughs (holes) herein can have a cross section that corresponds to the external circumference of the position elements (for example angular, in particular quadrangular, preferably rectangular, furthermore preferably square and/or oval, in particular elliptic, preferably round (so as to be circular)).”  The specification does not make it clear if the “holes” and openings 12a-d and 13a-d are the same or different features of the heating elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 14-18, and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (U.S. Patent 3666924) in view of Elverud (U.S. Publication 2016/0021704).
Regarding claim 1, Jensen teaches a motor vehicle electric heating apparatus (1:4-10; “Electric resistance convection heaters formed of a stack of spaced electrode fins of sheet material having electrical resistance characteristics are well known. Such heaters may find application for air heating in the furnaces or ducts of ventilation and air conditioning equipment.”) (1:28-42; “the electric resistance convection heater is comprised of a stack of spaced apart sheet electrode heater fins formed of a material having a desired electrical resistivity. The fins are supported in spaced apart relation on a plurality of electrically insulated support elements or rods and the spaced relation is maintained by washer spacers between the fins on the supporting elements. Electric current terminals are connected to spaced ones of the fins and certain of said washers are electrically conductive and others are electrically insulating so that the electric current is caused to flow serially through the fins from one terminal to the other in a predetermined path thus electrically heating the fins and conveying heat to the fluid passing between the spaced apart fins.”) (Figure 2, below showing the arrangement of fins 30-34, which are electrodes formed of a material having a desired electrical resistivity and convective heat capability; 1:67-71) [Note: “a motor vehicle” is not considered to be a limitation.  When reading the preamble in the context of the entire claim, the recitation “motor vehicle” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.], comprising 

    PNG
    media_image1.png
    257
    572
    media_image1.png
    Greyscale

Figure 2 of Jensen
a first heating element and at least one second heating element (fins 30-34), wherein the heating elements (30-34) are connected to one another by a conductive guide pin (rods 11-17) [Note: paragraph 0072 of the instant application refers to conductive pins 11a, 11b being preferably metal] (Jensen teaches in 1:71-75 that the fins 30-34 are supported by elements 11-17 which “may be in one form of the invention a plurality of metal rods”) received in at least opening formed in each of the first and second heating elements (Figure 2 above, shows rods 11-17 extending through respective openings/holes in each fin 30-34), and wherein at least one conductive spacer (conductive spacer washers 40, 45, 47, 50) is disposed between the heating elements (2:5-41; “Several of the sheet electrode fins 30-34 are shown to be supported in spaced apart relation on the support rods 11, 12, 13 and 17 and their associated insulating sleeves 23-26. In order to maintain the desired spacing between the fins 30-34, a plurality of spacer washers are positioned on the supporting sleeves 23-26 between adjacent ones of the fins 30-34. For example, the spacer washer 40 between the fin 30 and the fin 31 on the rod 26 is formed of electrically conductive material while all of the spacer washers 41-44 on the intermediate sleeve 24 are formed of insulating material. On the other hand, the spacer washer 45 adjacent the end support 11 is formed of electrically conductive material while the next above spacer washer 46 is formed of insulating material and the next above spacer washer 47 is formed of electrically conductive material. Similarly, the spacer washers 48 and 49 are formed of insulating material while the spacer washer 50 is formed of electrically conductive material.”) to define an intermediate space (“In order to maintain the desired spacing between the fins 30-34”) through which fluid is capable of passing for heating the fluid (1:28-42; “the electric resistance convection heater is comprised of a stack of spaced apart sheet electrode heater fins formed of a material having a desired electrical resistivity. The fins are supported in spaced apart relation on a plurality of electrically insulated support elements or rods and the spaced relation is maintained by washer spacers between the fins on the supporting elements. Electric current terminals are connected to spaced ones of the fins and certain of said washers are electrically conductive and others are electrically insulating so that the electric current is caused to flow serially through the fins from one terminal to the other in a predetermined path thus electrically heating the fins and conveying heat to the fluid passing between the spaced apart fins.”).
	Jensen does not teach wherein the heating elements comprise one substrate and one polymer layer which contains a polymer component and a conductive component.

    PNG
    media_image2.png
    565
    492
    media_image2.png
    Greyscale

Figure 1 of Elverud

Elverud teaches that it is known in the art of resistive heaters (para. 0002; “…composite formulations having one or more conductive fillers for use in resistive heating…”) (para. 0005; “there is a need in the art for resistors for use in resistive heaters that may provide for more evenly distributed heat throughout a heating surface”) (See also para. 0059 disclosing a possible use in indoor/outdoor radiant heating as in a portable space heater) for the heater (Fig. 1, heater 100) to comprise one substrate (para. 0039; “…the heater 100 may include a substrate layer 120. The substrate layer 120 may be adjacent to the conductive layer 110. In some embodiments, the conductive layer 110 may be applied to or deposited on the substrate layer 120. The substrate layer 120 may be electrically non-conductive…”) (paragraph 0040 states that 140 and 130 may be omitted) and one polymer layer (110).  Elverud teaches that the polymer layer (110) includes one or more matrix materials and one or more conductive fillers (para. 0038). Elverud teaches that the matrix material is a polymer (para. 0028) and the conductive filler is “graphite, graphene, carbon nanotubes (CNTs), carbon fibers, carbon black, metal nanoparticles, metal nanowires, metal powders, and intrinsically conductive polymers” (para. 0029).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Jensen with Elverud, by substituting the electrically conductive material of the fins of Jensen, with the teachings of Elverud, in order to provide a resistive heating material the provides a more evenly distributed heating (para. 0005).
Furthermore, using a resistive heater comprising a substrate layer and a polymer layer would amount to a simple substitution of art recognized resistive heating materials performing the same function of resistive heating an environment, and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image3.png
    286
    529
    media_image3.png
    Greyscale

Jensen further teaches wherein the first and/or the second heating element (30-34) extend(s) at least substantially along a fluid flow direction (See figures 1-2; fluid flows in the spaced between opposing heating elements. Figure 1, as annotated above, shows fluid flow in the z-axis direction, or into the page.  The heating elements are shown extending in the same direction) and/or extend(s) at an angle in relation to an air flow direction (The heating elements necessarily extend at an angle in relation to the fluid flow passing through the intermediate space between opposing heating elements).
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation.
While the primary combination does not explicitly teach wherein the respective polymer layer is printed onto the substrate, and/or electrical connector structures are printed onto the substrate or the polymer layer, respectively, such limitation does not impart a patentable distinction.  Here, the act of printing the polymer layer onto the substrate and/or printing electrical connector structures onto the substrate or the polymer layer refers to the process of making the product and is considered to refer to a product-by process.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113.
Regarding claim 4, the primary combination, as applied to claim 1, teaches each claimed limitation.
	Jensen further teaches wherein at least three heating elements having corresponding intermediate spaces are provided (see Figure 2, heating elements 30-34 with intermediate spaces therebetween).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
The “and/or” use requires that only one alternative limitation be met by the prior art.
	Elverud teaches wherein the conductive component is a carbon component and is present in particle form and/or as a structure (See claim 1 above, carbon particles), 
and/or the carbon component is present in the form of carbon black and/or graphite and/or graphene and/or carbon fibers and/or carbon nanotubes (paragraph 0029 discloses the use of graphite, graphene, carbon fibers and carbon nanotubes as examples for the carbon particle), 
and/or the polymer component is configured in the form of an electrically insulating polymer component and/or comprises a first polymer sub-component based on ethylene acetate or ethylene acetate copolymer and/or ethylene acrylate or ethylene acrylate copolymer, 
and/or a second polymer sub-component based on polyolefin, in particular polyethylene and/or polypropylene, and/or polyester and/or polyamide and/or fluoropolymer.  
Regarding claim 14, the primary combination, as applied to claim 1, teaches each claimed limitation.
Jensen further teaches a motor vehicle including a heating apparatus according to Claim 1, for heating air or a liquid in an interior space of the motor vehicle (See above in claim 1, heating fluid flow).  
Regarding claim 15, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the substrate is an insulating substrate (Evlerud, as detailed in claim 1 above), the conductive component is a carbon component (Elverud, as detailed in claim 1 above) and the spacer(s) and/or the positioning element(s) are conductive (Jensen, as detailed in claim 1 above).
Regarding claim 16, the primary combination, as applied to claim 1, teaches each claimed limitation.
Jensen further teaches wherein the fluid is liquid or air (as detailed in claim 1 above).  See also MPEP 2115. The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Regarding claims 17-18, the primary combination, as applied to claim 2, teaches each claimed limitation.
The primary combination does not explicitly disclose wherein the angle is less than or equal to 90° and more than 0° (claim 17) and wherein the angle is less than or equal to 90° and more than 10° (claim 18).  
However, the above limitations refer to the manner in which the heating apparatus is employed.  That is, the angle is defined as the angle of the heating elements in relation to the air flow direction.  In this case, the air flow can occur in multiple directions which does not impart a structural change in the heating elements.  For instance, heating elements being angle relative to the spacer(s) and/or positioning element(s) would define a specific structural cooperative relationship. Here, the air flow (or source of air) is not positively recited as a structural component of the heating apparatus and is merely referenced as the material worked upon by the heating apparatus. 
As the primary combination teaches each structural limitation being claimed, those of ordinary skill in the art would consider it reasonable that the structure of the prior art, as modified, is also capable of being placed, relative to the air flow direction, at an angle satisfying the claimed range of values.  See MPEP 2112-IV and 2114.
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image1.png
    257
    572
    media_image1.png
    Greyscale

Figure 2 of Jensen
Jensen further teaches wherein a size of the at least one conductive spacer (conductive spacer washers 40, 45, 47, 50) is selectable to define a size of the intermediate space between the heating elements (30-34) [Here, the outer diameter and height of spacer washers, 40, 45, 47, and 50 have a size of some value that defines the intermediate space between the heating fins 30-34.  These dimensions would be selected upon choosing the particular spacer washers].  
Regarding claim 21, the primary combination, as applied to claim 1, teaches each claimed limitation.
Jensen teaches wherein the guide pin (metal rods 11-17) comprises a round, oval, quadrangular, rectangular, or square cross section (figure 1 shows the cross section being circular or substantially circular).  
Regarding claim 23, the primary combination, as applied to claim 1, teaches each claimed limitation.
Jensen further teaches wherein the at least one conductive spacer (conductive spacer washers 40, 45, 47, 50) comprises a strip-shaped or rod-shaped contact pad (Jensen refers to elements 40, 45, 47, and 50 as spacer washers.  “Washer” is defined as “a flat ring or perforated piece of leather, rubber, metal, etc., used to give tightness to a joint, to prevent leakage, to distribute pressure, etc., as under the head of a nut or bolt”-www.dictionary.com/browse/washer, viewed on 09/21/2022.  Here, the spacer washers 40, 45, 47, and 50, at least partially, define a strip-shaped contact pad in that they are structures that contact respective heating elements.  Term “strip” is defined as “a relatively long, flat, narrow piece of something”-www.thefreedictionary.com/strip.  The spacer washers of Jensen are, at least partially, strip shaped in that they are relatively long, flat, narrow pieces of something.).  
Regarding claim 24, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image1.png
    257
    572
    media_image1.png
    Greyscale

Figure 2 of Jensen
Jensen further teaches wherein the conductive guide pin (11-17) extends through at least one of the first and second heating elements (30-34) (Fig. 2, above).
Regarding claim 25, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image1.png
    257
    572
    media_image1.png
    Greyscale

Figure 2 of Jensen
Jensen further teaches wherein the conductive guide pin (11-17) extends through a plurality of the first and second heating elements (30-34) (Fig. 2, above).  
Regarding claim 26, the primary combination, as applied to claim 1, teaches each claimed limitation.

    PNG
    media_image1.png
    257
    572
    media_image1.png
    Greyscale

Figure 2 of Jensen
Jensen further teaches wherein at least one of the first and second heating (30-34 elements comprises a hole sized to receive the conductive guide pin (11-17) (Fig. 2, above).  
Regarding claim 27, the primary combination, as applied to claim 26, teaches each claimed limitation.

    PNG
    media_image1.png
    257
    572
    media_image1.png
    Greyscale

Figure 2 of Jensen
Jensen further teaches wherein a cross section of the hole (opening in respective heating elements 30-34) corresponds to the external circumference of the conductive guide pin (11-17) (Fig. 2, above).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (U.S. Patent 3666924) in view of Elverud (U.S. Publication 2016/0021704) and in further view of Ito et al. (U.S. Publication 2004/0252986), as evidenced by Zimmer (U.S. Publication 2004/0131344).
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Jensen teaches the heating elements being electrically wired serially (As detailed in claim 1, above), rather than in parallel.
Ito teaches that it is known in the art of electric heating apparatus for heating a fluid (para. 0002; “…an electrical heater, a heating heat exchanger including a heater core integrated with the electrical heater, and an air conditioner for a vehicle using the electrical heater or the heating heat exchanger….”) (Figure 2, electrical heater 30-para. 0037), for the electric heating apparatus (30) to comprise first and second heating elements (31) that are spaced apart to define an intermediate space through which fluid

    PNG
    media_image4.png
    414
    543
    media_image4.png
    Greyscale

Figure 2 of Ito

is capable of passing for heating the fluid (para. 0039; “…air passage 32 for passing the air "a" is formed between the heating body plates 31 adjacent to each other at this interval…”).
Ito further teaches wherein the heating elements are electrically wired in parallel (positive electrode terminal 36 and negative electrode terminal 38 connected to positive electrode member 33 and negative electrode member 34, respectively; paragraph 0041.  Here, current flowing through terminals 36, 38 into electrodes 33, 34 and into the heating elements would flow in parallel.  That is, the heating element are electrically wired in parallel with each other.).  
The prior art teaches two electrical wiring techniques for wiring the heating elements: 1) the heating elements being wired in series, and 2) the heating elements being wired in parallel.
Those of ordinary skill in the art would recognize that there are a finite number of identified, predictable solutions to the electrical connection between multiple heating elements, which allows for the heating of a fluid flow.  One of ordinary skill in the art could have pursued each of the above solutions with a reasonable expectation of success.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Jensen, as modified by Elverud, with Ito by replacing series connection of Jensen, with the parallel connection taught by Ito, for in for in doing so would merely involve the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143-1-E.  Furthermore, having the heating elements connected in parallel with each other would allow the heating elements to continue to operate should one of the heating elements fail (Zimmer; paragraph 0028).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (U.S. Patent 3666924) in view of Elverud (U.S. Publication 2016/0021704) and in further view of Ito et al. (U.S. Publication 2004/0252986).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation.
Jensen is silent on wherein the spacers are an integral component of the heating elements.
Ito teaches that it is known in the art of electric heating apparatus for heating a fluid (para. 0002; “…an electrical heater, a heating heat exchanger including a heater core integrated with the electrical heater, and an air conditioner for a vehicle using the electrical heater or the heating heat exchanger….”) (Figure 2, electrical heater 30-para. 0037), for the electric heating apparatus (30) to comprise first and second heating elements (31) that are spaced apart to define an intermediate space through which fluid

    PNG
    media_image4.png
    414
    543
    media_image4.png
    Greyscale

Figure 2 of Ito

is capable of passing for heating the fluid (para. 0039; “…air passage 32 for passing the air "a" is formed between the heating body plates 31 adjacent to each other at this interval…”).
Ito further teaches conductive spacers (electrode members 33, 34 are arrangd in both end portions of the heating body plate in its longitudinal direction…the heating body plate 31 and the electrode members are integrally joined to each other…para. 0040) being an integral component part of the heating elements (paragraph 0040 discloses integrally joined).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Jensen, as modified by Elverud, with Ito by replacing conductive spacer and heating element being separate components of Jensen, with the teachings of Ito, for in for in doing so would merely use of a one piece construction instead of the structure disclosed in Jensen would be merely a matter of obvious engineering choice. See MPEP 2144.04-V-B.
Alternative Rejection
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. (U.S. Patent 3666924) in view of Elverud (U.S. Publication 2016/0021704) and in further view of Fowler et al. (U.S. Publication 2014/0231412), hereinafter Fowler.
Regarding claims 17-18, the primary combination, as applied to claim 2, teaches each claimed limitation.
Jensen does not explicitly disclose wherein the angle is less than or equal to 90° and more than 0° (claim 17) and wherein the angle is less than or equal to 90° and more than 10° (claim 18).  
	Fowler teaches that it is known in the art of electrical heaters for heating air (para. 0001) (para. 0029; “…Electric heater assembly 10 may be installed in a residential or commercial HVAC air handler either horizontally, vertically, or at an angle depending on the direction of flow of the working fluid. A resistive heating element portion of electric heater assembly 10 is configured to be in direct contact with a fluid, such as air. Heat exchange between the resistive heating element portion and the fluid is accomplished by passing an electrical current through the resistive heating element while the fluid is passed by the resistive heating portion….”) for an electrical heating apparatus (10) to include a plurality of heating elements (heater assemblies 70, which includes coil support 60 and resistance element 72).  Fowler further teaches that the heating elements (70) extend at an angle in relation to the air flow direction and that the angle is less than or equal to 90° and more than 0° and wherein the angle is less than or equal to 90° and more than 10° (para. 0031; “…may be oriented substantially parallel or at any oblique angle or combination thereof relative to the intended direction of airflow through electric heater assembly 10.”) (para. 0042 discloses that supports 60 can be angled to “compliment different air flows.”).
	The advantage of combining the teachings of Fowler is that in doing so would provide the heating elements at an angle relative to the air flow direction such that the angle can be modified to compliment different air flows.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Jensen, as modified by Elverud, with Fowler, by replacing the angle the heating elements extend relative to the air flow direction of Jensen, being necessarily of some value, with the teachings of Fowler, in order to provide the heating elements at an angle relative to the air flow direction such that the angle can be modified to compliment different air flows. Furthermore, modifying the relative angle between the heating elements and the air flow direction is considered to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be heating various air flow directions. A person of ordinary skill in the art would recognize that in electrically heating systems for heating air flow the relative placement of the heating elements is dependent on the direction of flow of the air flow. Varying the relative angle between the heating elements and the air flow would allow for the heating of different air flows. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761